        Case 8:16-cr-00248-PJM Document 372 Filed 08/05/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                     *
                                              *

 V.                                           *

                                              *    Crim. No. 16-248 PJM
 ADRIAN VINSON,                               *
                                              *


       Defendant.                             *


                         MEMORANDUM OPINION AND ORDER

        On December 22, 2016, Adrian Vinson pled guilty to one count of conspiracy to possess

with intent to distribute 500 grams or more of cocaine, in violation of 21 U.S.C. § 846, and one

count of conspiracy to possess firearms in furtherance of a drug-trafficking crime,in violation of

18 U.S.C. § 924(o). On May 12, 2017, the Court imposed a total sentence of 156 months of

imprisonment and eight years of supervised release. Having now served about five years of his

thirteen-year sentence, he is currently incarcerated at FCI Gilmer and has a projected release date

of February 11, 2029.

       On October 2, 2020, Vinson filed a pro se motion for compassionate release. The Office

of the Federal Public Defender thereafter declined to seek representation on his behalf, and the

Court directed the Government to respond to the pro se motion. On December 4, 2020, the

Government filed a response in opposition to Vinson's request. On February 17, 2021, the Court

denied the motion on the ground that he had failed to exhaust his administrative remedies.

       On Jime 10, 2021, Vinson filed the present pro se motion for compassionate release, this

time indicating that he had exhausted his administrative remedies. The Office ofthe Federal Public

Defender again declined to seek representation on his behalf. Because this motion is substantially

similar to the previous such motion, to which the Government already filed an opposition on the
Case 8:16-cr-00248-PJM Document 372 Filed 08/05/21 Page 2 of 3
Case 8:16-cr-00248-PJM Document 372 Filed 08/05/21 Page 3 of 3
